Citation Nr: 0209754	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-11 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1968 to February 
1970.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision issued by the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the appellant's claim for a rating in excess of 50 
percent for his post-traumatic stress disorder (PTSD) 
disability was denied.  In July 2001, the Board remanded the 
case to the RO for the scheduling of a Board hearing.  

In May 2002, a videoconference hearing was held between the 
RO and the VA Central Office in Washington, D.C. before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 C.F.R. § 7102(b).  A transcript of that hearing has been 
associated with the claims file.

The appellant has expressed disagreement with a January 2001 
rating decision denying the reopening of his claims of 
entitlement to service connection for skin disorders based on 
exposure to herbicidal agents in Vietnam.  In a case in which 
a claimant has expressed timely disagreement in writing with 
a rating decision of the RO, an appeal has been initiated, 
and the Board must remand the claim so that the RO can issue 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Those issues will be the subject of the remand 
herein.  These issues were not included on the first page of 
this decision because absent a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's PTSD disability is currently manifested 
by chronic anxiety with irritability and anger, occasional 
nightmares, interpersonal difficulties (especially at work), 
difficulty sleeping, depression, limited emotional 
expression, problems with stress, guilt and isolation and GAF 
scores on Axis V between 48 and 60.

3.  The appellant's psychiatric disability is characterized 
by reduced reliability and productivity but not occupational 
and social impairment with deficiencies in most areas.

4.  An exceptional disability picture has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met on either a schedular or an 
extraschedular basis.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for an increased evaluation in 
excess of the currently assigned 50 percent rating for PTSD.

The appellant contends his service-connected post-traumatic 
stress disorder (PTSD) is more disabling than currently 
evaluated.  He maintains that the symptomatology associated 
with this disorder, including feelings of guilt and 
depression, anger, problems with interpersonal relationships 
at work and social isolation affects his social and 
industrial adaptability.  During his May 2002 videoconference 
hearing, the appellant testified that he was experiencing 
difficulties at work, including disciplinary action for 
verbal altercations with other employees, and that he had 
missed one or two days of work on occasion due to his PTSD.  
See Hearing Transcript pp. 1-3.  He also testified that he 
had no activities other than work, that he was on medication, 
that he used public transportation, that he was a loner and 
that he was easily irritated by other people.  The appellant 
further testified that he suffered from occasional nightmares 
and survivor guilt.  See Hearing Transcript pp. 5-8 and p. 
14.

The appellant provided similar testimony during his June 2000 
and April 1999 personal hearings at the RO.  He stated that 
he had problems with anger management, that he had difficulty 
maintaining his concentration and attention, that he slept 
very little and that he was often depressed.  See June 2000 
Hearing Transcript pp. 1-8.  The appellant also testified 
that he was a socially isolated loner and that he slept 
poorly making him tense and irritable.  See April 1999 
Hearing Transcript pp. 1-4.  He stated that he had been 
disciplined at work and that he could take his medication and 
still function at work.  See April 1999 Hearing Transcript 
pp. 6-7.  The appellant further testified that he suffered 
from mood swings and a short attention span.  See April 1999 
Hearing Transcript pp. 12-14.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA medical 
examinations conducted in March 1999, and October 1999; VA 
hospital records from December 1998 to January 1999, and from 
February 2001 to March 2001; VA outpatient treatment records 
dated from 1998-2001; and from the appellant's written 
statements and testimony.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment.  Under the most 
recent criteria under the General Rating Formula for Mental 
Disorders, total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

The appellant has been assigned a 50 percent evaluation for 
his PTSD disability.  This rating became effective in 
February 1999.  This 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity.  38 C.F.R. Part 4, Diagnostic Code 9411.

Review of the medical evidence of record reveals that the 
appellant underwent a VA psychological evaluation in June 
1998.  PTSD symptoms of depression, anger, low self-esteem, 
intrusive memories, difficulty relating to other people and 
social isolation were noted.  Testing demonstrated reasonably 
good cognitive functioning, as well as good recent and 
delayed recall and good retention scores.  He was noted to 
show moderate to severe levels of emotional distress.  The 
June 1998 psychiatric evaluation showed that the appellant 
endorsed symptoms of chronic insomnia, frequent nightmares, 
episodes of anger, chronic irritability, chronic anxiety and 
problems with concentration.  The mental status examination 
revealed an anxious and restricted affect.  There was no 
formal thought disorder or evidence of hallucinations or 
delusions.  The psychiatrist noted employment-related 
stressors and social isolation.  A GAF score of 60 was 
rendered on Axis V.

The appellant was hospitalized in a VA facility for treatment 
of his PTSD from December 28, 1998 to January 22, 1999.  The 
discharge summary indicates that the appellant's most 
problematic symptoms were hyperarousal, nightmares, 
difficulty sleeping, isolation and a quick temper.  No 
evidence of psychosis was observed during this 
hospitalization.  A recreational therapy assessment conducted 
on January 5, 1999 indicated that the appellant had 
sufficient attention span to attend to a task; that he 
reported no problems with short-term memory or concentration; 
that he was able to follow complex directions; and that he 
had some insight and was able to understand and process 
abstract thoughts or ideas.  On discharge, a GAF score of 55 
was rendered on Axis V.

In March 1999, the appellant underwent a VA psychiatric 
examination; the examiner reviewed the claims file.  The 
appellant reported that he was depressed and had no social 
life.  He said that he was nervous and did not trust people.  
He also reported that he had nightmares once or twice a month 
and that he had intrusive thoughts, as well as trouble at 
work because of his attitude and temper.  On mental status 
examination, anxiety and depression were noted.  There was no 
gross impairment of memory and no delusions or 
hallucinations.  The appellant's insight and judgment were 
adequate.  A GAF score of 50 was rendered on Axis V.

In October 1999, the appellant underwent another VA 
psychiatric examination; the examiner reviewed the claims 
file.  The appellant reported that he was taking 
antidepressant medication.  He said he was more depressed and 
not getting along with other employees.  He said that he 
continued to have nightmares and intrusive thoughts.  On 
mental status examination, the predominant mood was 
depression.  There was no gross impairment of memory and no 
delusions or hallucinations.  The appellant's insight and 
judgment were adequate.  A GAF score of 48 was rendered on 
Axis V.

VA outpatient treatment records show that the appellant 
reported increased stressors at work in October 1999, and 
that he described a labile mood state with anhedonia in 
December 1999.  Irritability on his job was still present.  
In January 2000, the appellant reported some altercations 
with fellow employees and occasional nightmares.  On February 
28, 2000, he was noted to be doing well.  In June 2000, 
conflict with co-workers was again noted.

The appellant was again hospitalized in a VA facility for 
treatment of his PTSD from February 12, 2001 to March 16, 
2001.  The discharge summary indicates that the appellant had 
wanted hospitalization to improvement his management of his 
anger and anxiety symptoms.  No evidence of psychosis was 
observed during this hospitalization.  On discharge, a lowest 
GAF score of 51 for the previous 12 months and a highest GAF 
score of 55 for the previous 12 months were rendered on Axis 
V.

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the United States Court of Veterans Appeals 
(Court) stated that a "GAF of 50 is defined as ['][s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).[']"  The DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth Edition) describes a 
41 to 50 rating as involving serious symptoms or any serious 
impairment in social, occupational or school functioning.  A 
31 to 40 rating is described as involving some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  The examples given included that 
of a man who avoided friends, neglected family and was unable 
to keep a job.  See 38 C.F.R. § 4.130.  The best the 
appellant's GAF score has been for the past few years was 60, 
with the worst being 48.  The recent GAF scores of 51-55 do 
not demonstrate deterioration in the appellant's psychiatric 
disability.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
an evaluation in excess of 50 percent for the appellant's 
PTSD.  The evidence of record establishes that the appellant 
has expressed suicidal ideation rarely and that he has denied 
any plan.  There is no evidence of record that he ever 
engaged in obsessional rituals.  Nor does the evidence 
demonstrate near-continuous panic or depression affecting the 
appellant's ability to function independently, appropriately 
and effectively.  There is no documentation in the record of 
unprovoked irritability with periods of violence, or any 
spatial disorientation or any neglect of personal appearance 
and hygiene.  While the evidence does indicate that the 
appellant demonstrates such symptoms as anxiety, depression, 
chronic irritability, verbal altercations and just adequate 
insight and judgment, as well as disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships, the evidence of 
record also shows that the appellant has been able to 
appropriately and actively participate in inpatient and 
outpatient psychiatric and medical treatment over the recent 
years.  While the evidence of record also does not 
demonstrate that the appellant suffers from such symptoms as 
panic attacks (weekly or less often), he does suffer from 
chronic sleep impairment and he does demonstrate reduced 
reliability and productivity due to nightmares and intrusive 
recollections, as well as some disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships as evidenced by disciplinary 
action for verbal altercations with co-workers.  Therefore a 
50 percent evaluation, but not more, would be warranted under 
the current rating criteria. 

The appellant has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The clinical evidence of record demonstrates that while the 
appellant does suffer from difficulty in social and 
occupational functioning due to PTSD, he is able to be 
independent in his activities of daily living, to travel 
alone on public transportation, and to visit with family 
members (mother and sister).  These clinical observations are 
considered persuasive as to the appellant's degree of 
impairment due to PTSD as well as to his overall industrial 
impairment due to his psychiatric illness.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1).  The Board 
must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings of up to 100 percent 
are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The Board finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required frequent hospitalization for his PTSD- he has been 
hospitalized on a voluntary basis on two occasions for four 
weeks each time.  While hospitalized, the appellant qualified 
for day and weekend passes.  Additionally, his PTSD has not 
had such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
The record shows that the appellant has had continuous 
employment for many years.  There is no evidence that the 
impairment resulting from PTSD alone warrants extraschedular 
consideration under 38 U.S.C.A. § 3.321(b).

The findings set forth above most closely approximate those 
necessary for the 50 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 50 percent for PTSD under the schedular criteria, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  In this case, the Board finds 
that VA's duties with respect to the appellant's increased 
rating claim on appeal in the instant case have been 
fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the May 2000 
Statement of the Case.  In The Board finds that the 
discussions in the rating decisions, the Statement of the 
Case, the Supplemental Statement of the Case and the RO 
letters sent to the appellant in effect informed him of the 
information and evidence that would be needed to substantiate 
his increased rating claim and complied with VA's 
notification requirements.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2001)); 66 Fed. Reg. 45620 (August 29, 
2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the three claims at issue in 
the instant case have been properly developed and that no 
useful purpose would be served by remanding said issues with 
directions to provide further assistance to the appellant.  
There is no indication that additional relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected PTSD 
disability than those already of record.  In addition, VA 
afforded the appellant pertinent medical examinations.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review, despite the fact that the RO did not 
consider the case under VCAA and the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence and the RO obtained the medical 
evidence identified by the appellant in March 2001.  It would 
not breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.


REMAND

The appellant submitted a claim for service connection for 
skin conditions in May 2000; his claims were based on 
exposure to Agent Orange.  In November 2000, the RO sent a 
letter to the appellant informing him that it had previously 
issued a rating decision in June 1994 that had denied service 
connection for skin conditions related to Agent Orange 
exposure.  The RO subsequently denied the reopening of the 
claims for service connection for chronic tinea pedis and 
manus and acneiform eruption of the back in a January 2001 
rating decision.  Notice of the denial was sent to the 
appellant on February 3, 2001.

On February 8, 2001, the appellant's attorney at the time 
submitted a formal written Notice of Disagreement (NOD).  
This NOD specified stated that the issues being appealed were 
the appellant's claims relating to chronic tinea pedis and 
manus and acneiform eruption of the back based on exposure to 
herbicidal agents in Vietnam.  It appears that the RO has not 
acted upon that NOD.

In reviewing a similar factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) directed that 
where an appellant has submitted a timely NOD with an adverse 
decision and the RO did not subsequently issue an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Therefore, this case must be remanded to 
the RO for the issuance of an SOC that addresses whether new 
and material evidence has been submitted as to the skin 
disorder service connection issues.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992).  Therefore, for these reasons, 
a remand is required.

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop this claim pursuant to those regulations.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

2.  The RO should issue an SOC that 
addresses the appellant's claims of 
entitlement to service connection for 
skin disorders based on exposure to Agent 
Orange on a new and material evidence 
basis.  For the Board to have 
jurisdiction of the issues, an appeal 
must thereafter be perfected on a timely 
basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



